Case 2:20-cv-02291-DOC-KES Document 125 Filed 05/29/20 Page 1 of 1 Page ID #:1982



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                    Date: May 29, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                   Not Present
               Courtroom Clerk                                Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
             None Present                                  None Present


        PROCEEDINGS (IN CHAMBERS): ORDER APPOINTING MEDIATOR

         On May 28, 2020, the City of Los Angeles and County of Los Angeles filed a
  Joint Request for Order to Mediate (“Request”) (Dkt. 124). The Court hereby GRANTS
  the Request and APPOINTS the Honorable André Birotte Jr. to serve as the mediator in
  this matter.

         The Court wishes to highlight that Judge Birotte has agreed to serve as mediator
  on a volunteer basis, in addition to his regular judicial duties, and thanks him for
  generously donating his time and effort to this case.


        The Clerk shall serve this minute order on the parties.


   MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

   CIVIL-GEN
